Citation Nr: 1511413	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  12-09 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss, to include right ear injury with scarring of the ear drum.


REPRESENTATION

Veteran is represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Banister, Associate Counsel




INTRODUCTION

The Veteran served on active duty from December 1947 to December 1967.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

This appeal has been advanced on the Board's docket.  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for bilateral hearing loss, to include right ear injury with scarring of the ear drum, is addressed in the remand portion of the decision below and is remanded to the RO.


FINDING OF FACT

The probative evidence of record does not contain a current diagnosis of tinnitus.   


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist veterans in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.3216(a) (2014).

Proper notice from VA must inform the veteran of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the veteran is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the appellant's service and the disability; (4) degree of disability; and (5) effective date of the disability.  38 U.S.C.A. § 5103(a); 38 C.F.R. 3.159(b); see also Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 488 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.

The RO's September 2009 letter advised the Veteran of the requisite notice requirements.  Id.  Further, the purpose behind the notice requirement has been satisfied because the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of his claim, including the opportunity to present pertinent evidence.  Thus, the Board finds that the content requirements of the notice VA is required to provide have been met.  See Pelegrini, 18 Vet. App. at 120.

In addition, the duty to assist the Veteran has been satisfied.  The RO obtained the Veteran's service treatment records and all identified VA and private treatment records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  There is no indication in the record that additional evidence relevant to the Veteran's claim is available and not part of the record.  See Pelegrini v. Principi, 18 Vet. App. 112, 116 (2004).  

The Veteran was provided VA audiological examinations in December 2009 and November 2011, with an addendum opinion issued in March 2012.  The examiners administered thorough clinical evaluations and rendered opinions that address all of the salient questions presented by the Veteran's service connection claim.  As such, the Board finds that the Veteran has been provided adequate VA examinations for purposes of adjudicating his service connection claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the Veteran's service connection claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006); See also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency and clarifying that the burden of showing that an error is harmful or prejudicial normally falls upon the party attacking the agency's determination); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974)("[N]o error can be predicated on insufficiency of notice since its purpose had been served.").  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  

In order to establish direct service connection for a disability, there must be: (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet. App. 341, 346 (1999).

The Veteran contends that his current tinnitus was caused by in-service noise exposure and/or a ruptured ear drum he sustained during service.  The Veteran's assertion that he experiences tinnitus is competent evidence as the presence of observable symptoms, such as ringing in his ears.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding the veteran competent to testify to symptomatology capable of lay observation).  However, the Board must also ascertain whether his statement is credible.  See Caluza v. Brown, 7 Vet. App. 498, 506 (1995).   

An August 2009 VA primary care note indicates that the Veteran complained of progressive hearing loss in his right ear, but "no tinnitus."  A December 2009 VA audiological examination report indicates that there was no current complaint of tinnitus.  The Veteran reported that his last episode of tinnitus occurred after a gun misfired, and his ear felt "blocked" with aural pain.  The Veteran reported no other occurrences of tinnitus.  The examiner indicated that "[a]lthough the Veteran report[ed] one instance of tinnitus in the military, the Veteran reports that his tinnitus is no longer present."

An August 2010 VA audiology consultation note shows that the Veteran denied symptoms of tinnitus.  A June 2010 private treatment record shows that the Veteran denied experiencing ringing in his ears.  

A November 2011 VA examination report, which was conducted to assess the Veteran's service connection claims for hearing loss and tinnitus, indicates that the Veteran did not report symptoms of tinnitus.  In a March 2012 addendum to the November 2011 VA examination report, the examiner noted that that the Veteran did not report ringing in the ears or tinnitus during the November 2011 VA examination, and there were no reports of tinnitus on the Veteran's discharge medical examination. 

A review of the Veteran's VA and private treatment records reflects that throughout the pendency of this appeal, the Veteran consistently denied experiencing symptoms of tinnitus.  Notably, in December 2009, the Veteran stated that the only time he ever experienced tinnitus was after a gun misfired during service, and that his symptoms were no longer present.  Although the Veteran appears to assert that he currently has tinnitus, the Board assigns greater probative value to the contemporaneous statements made to treatment providers.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994) (holding that contemporaneous evidence has greater probative value than history as reported by a veteran); Caluza, 7 Vet. App. at 511 (finding that in weighing the credibility, VA may consider inconsistent statements, internal inconsistency, and consistency with other evidence of record).  Thus, the probative evidence of record does not support a finding of a current diagnosis of tinnitus.  See Degmetich v. Brown, 104 F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  

Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  Absent adequate evidence reflecting the current presence of the claimed disability, a basis upon which to establish service connection for tinnitus has not been presented.    

As the preponderance of the evidence is against finding a current diagnosis of tinnitus, the benefit-of-the-doubt doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for tinnitus is denied.


REMAND

In September 2009, the Veteran filed a claim of entitlement to service connection for bilateral hearing loss.  The Veteran contends that his current hearing loss was caused by in-service noise exposure and/or an in-service injury to the right ear drum.

Service treatment records show that the Veteran's left ear drum was injured in January 1956 due to a shell concussion during firing practice.  The Veteran noted that his in-service injury was actually to his right ear, but it was incorrectly documented as his left ear.  In March 1956, it was noted that the Veteran's left tympanic membrane was scarred, and his right tympanic membrane had calcific plaque.    

During a December 2009 VA audiological examination, the Veteran reported in-service noise exposure while working as a gunner mate for 12 years and working as an aviation electrician for the remainder of his service.  The Veteran reported no recreational noise exposure and minimal occupational noise exposure after service.   He denied ear infections, vertigo, ototoxic drugs, and diabetes.  The examiner provided diagnoses of moderate to severe sensorineural hearing loss in the right ear and mild to moderately severe sensorineural hearing loss in the left ear.  The examiner opined that the Veteran's current hearing loss was not caused by or a result of service and provided the following rationale:

A military hearing evaluation in 1962 and 1967 revealed hearing sensitivity within normal limits between 500 [and] 4000 [Hertz] bilaterally, with no threshold greater than 10 [decibels], and the majority of the thresholds between 0 and 5 [decibels].
  
In November 2011, the Veteran underwent a second VA audiological examination.  The examiner provided a diagnosis of bilateral sensorineural hearing loss and opined that it was not caused by or a result of the Veteran's service.  In support of this opinion, the examiner provided the following rationale:

His exposure to high risk noise in the military was related to weapons fire and aircraft engines.  The status of his hearing was assessed on multiple occasions.  Thresholds at discharge across the frequency range 500 through 4[000] [Hertz] revealed normal thresholds bilaterally.  These data do not support a claim for hearing loss.  The status of his tympanic membranes should be addressed by a physician.  

In December 2011, the RO requested an addendum to the November 2011 VA audiological examination report.  Specifically, the RO asked the examiner to provide an opinion based on something other than the Veteran's normal audiogram at discharge.  In March 2012, the examiner provided a supplemental opinion which did not address the etiology of the Veteran's hearing loss.

In December 2011, the RO requested a VA ear disease examination to determine whether the Veteran had a current chronic ear disease or permanent residual of the in-service ear drum injury.  The examiner was asked to provide an opinion as to whether any current chronic ear disease, permanent tympanic membrane residual, hearing loss and/or tinnitus was caused by or a result of the injury to the ear drum during service and/or exposure to hazardous military noise.  The RO also instructed the examiner that hazardous noise exposure consistent with the Veteran's military occupations was shown.

A March 2012 VA examination report indicates that both of the Veteran's tympanic membranes were normal without any scarring or other problems.  The external ear and ear canal were also normal.  The examiner concluded that:

There is no problem with either of [the Veteran's] tympanic membranes without residual scarring of either [tympanic membrane], regardless of whether the right or left one was ruptured from a shell concussion/explosion in the service.

The December 2009 and November 2011 VA examiners' opinions are inadequate because they are entirely premised on a finding that the Veteran's hearing was within normal limits at separation.  See Hensley v. Brown, 5 Vet. App. 155, 157 (1993) (holding that even if hearing loss, as defined by 38 C.F.R. § 3.385, is not shown in service or at separation, medical evidence can establish service connection by showing that hearing loss is actually due to incidents during service).  The examiners did not provide any other rationale to support the opinions that the Veteran's current hearing loss is not related to service.  See Stefl v. Nicholson, 21Vet. App. 120, 124 (2007) (holding that a medical opinion "must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Once VA undertakes the effort to provide an examination when developing a service-connected claim, even if not statutorily obligated to do so, VA must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  

Additionally, the March 2012 VA examiner did not provide an opinion as to whether the Veteran's current hearing loss is related to service.  As the evidence of record does not contain an adequate opinion addressing the etiology of the Veteran's hearing loss, the Board is without sufficient information to adjudicate the claim.  See Littke v. Derwinski, 1 Vet. App. 90, 93 (1990) (holding that a remand may be required if the evidence of record contains insufficient information for evaluation purposes).  Consequently, the Board finds that a remand is necessary to obtain a supplemental opinion.

Accordingly, the case is remanded for the following action:

1.  The claims file and all electronic records must be made available to an appropriate VA examiner.  The examiner must review all pertinent records associated with the claims file, and the examiner must specify in the examination report that these records have been reviewed.  After reviewing the evidence of record, the examiner must provide an opinion as to whether the Veteran's current bilateral hearing loss is related to his military service, to include his in-service noise exposure and/or to any ear drum injury in service.

The examiner must provide a complete rationale for all opinions expressed.  In so doing, the examiner must specifically consider and discuss evidence other than the Veteran's normal audiogram at discharge.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  The examiner must indicate whether an opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.  

2.  After the development requested has been completed, the RO must review the medical report to ensure that it is in complete compliance with the directives of this Remand.  If the report is deficient in any manner, the RO must implement corrective procedures at once.  

3.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be re-adjudicated.  If the benefit sought on appeal remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


